Citation Nr: 1023108	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-18 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired 
neuropsychiatric disorder other than post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from August 1981 to 
September 1985.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service treatment records reflect that, at his June 1981 
enlistment examination, the appellant reported that he did 
not know if he had depression, nervous trouble and trouble 
sleeping.  Psychiatric evaluation was normal.  Service 
treatment records reveal treatment for alcohol dependence.  
Service separation examination dated August 1985 reflects 
normal psychiatric evaluation.  No medical history was 
associated with the separation examination.

Post service VA treatment records dated 2001 reflect 
complaints of feeling depressed, anxious and angry, and 
diagnoses for depression.  In March 2002, the appellant 
reported that he drinks to hide his feelings.  In an April 
2006 statement, the appellant reported that he was ordered to 
work in a stressful environment and that he had to do the 
work of three people in service.  He related that, in 
service, he was diagnosed with a hernia and that began his 
emotional cycle.  VA treatment records dated 2007 reflect a 
history of depression dating to childhood.

On review of the evidence, the Board believes that remand for 
a VA examination is necessary to ascertain whether the 
appellant first manifested depression, or any other currently 
shown psychiatric disorder-other than PTSD-in service.  The 
Board notes that the appellant did not deny depression on 
entry to service, but rather indicated that he did not know, 
and that he made a statement suggesting that his duties 
started him on an emotional cycle in service.  This coupled 
with the post service diagnoses for depression warrants 
remand for a VA examination.  

The Board observes that VA's duty to assist includes 
providing an adequate examination when such an examination is 
indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  
Moreover, where there is an indication that a disability or 
persistent or recurring symptoms of a disability may be 
associated with the service, VA examination is required.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the threshold 
is low when considering whether there is an indication that a 
disability or persistent or recurring symptoms of a 
disability may be associated with the Veteran's service); see 
also Duenas v. Principi, 18 Vet. App. 512 (2004) (The Court 
held that an examination must be conducted where the record 
before the Secretary (1) contains competent evidence that the 
Veteran has persistent or recurrent symptoms of disease and 
(2) indicates that those symptoms may be associated with his 
active military service).

The Board notes that the appellant is competent to report 
feeling of depression in service and since service.  Layno v. 
Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 
8 Vet.App. 398, 405 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for 
a VA psychiatric examination.  The claims 
folder should be available for review.  
The examiner should indicate whether 
depression, or any other acquired 
psychiatric disorder shown on 
examination-other than PTSD-was first 
manifested in service or is attributable 
to service.  A complete rational for all 
opinions is required.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


